Case 2:19-cv-01914-JMA-AYS Document 8 Filed 05/15/19 Page 1 of 1 PageID #: 40




           CIVIL CAUSE FOR INITIAL CONFERENCE (Tel)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 5/15/2019      TIME: 3:30 PM                           TIME IN COURT: 5 min.

CASE:          Chiofalo v. Mrs Bpo, LLC
               2:19-cv-01914-JMA-AYS                                               FILED
                                                                                   CLERK
APPEARANCES:           For Plaintiff: Mitchell Pashkin                  5/15/2019 4:13 pm
                                                                           U.S. DISTRICT COURT
                       For Defendant: Michael Etmund
                                                                      EASTERN DISTRICT OF NEW YORK
                                                                           LONG ISLAND OFFICE
FTR:

☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☒       A telephone status conference is scheduled for 6/5/2019 at 4:00 PM. Counsel for the
        plaintiff shall initiate the call and contact Chambers at 631-712-5600 when all parties are
        on the line.
☐       Other:
